FILED
                           NOT FOR PUBLICATION                                  MAR 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MICHAEL DAVID WILSON,                            No. 12-55744

              Petitioner - Appellant,            D.C. No. 3:11-cv-00599-IEG-
                                                 BLM
  v.

FRANK X. CHAVEZ and ATTORNEY                     MEMORANDUM*
GENERAL FOR THE STATE OF
CALIFORNIA,

              Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                 Irma E. Gonzalez, Senior District Judge, Presiding

              Argued December 10, 2014 Submitted March 17, 2015
                            Pasadena, California

Before: PREGERSON, NOONAN, and WARDLAW, Circuit Judges.

       Michael David Wilson appeals the district court’s denial of his habeas

corpus petition, in which he claimed he received an additional three years and four

months’ imprisonment due to his public defender’s ineffective assistance. We



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
have jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s

denial of a habeas petition, Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011),

and we affirm.

         Wilson alleged the prosecutor made him a plea offer of six years, which he

instructed his attorney to accept immediately, but the offer expired before she did

so. We conclude the California Court of Appeal’s application of Strickland v.

Washington, 466 U.S. 668 (1984), was neither contrary to, nor an unreasonable

application of, clearly established federal law because Wilson failed to establish

sufficient prejudice. See 28 U.S.C. § 2254(d)(1); Strickland, 466 U.S. at 697. Nor

was the state court’s decision an “unreasonable determination of the facts in light

of the evidence presented” because Wilson contradicted himself on the record, and

failed to provide reasonably available supporting evidence. See 28 U.S.C. §

2254(d)(2); Harrington v. Richter, 131 S. Ct. 770, 785-87 (2011). Lastly, Cullen v.

Pinholster, 131 S. Ct. 1388, 1398 (2011), bars federal courts from granting an

evidentiary hearing where, as here, a claim was adjudicated on the merits in state

court.

         AFFIRMED.




                                           2